In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-545V
                                    Filed: October 26, 2016

*************************
BRENDA WIECKHORST and MICHAEL *
WIECKHORST, on behalf of M.P.W., a          *
minor child,                                *             UNPUBLISHED
                                            *
                                            *             Special Master Hamilton-Fieldman
                      Petitioners,          *
                                            *
v.                                          *             Attorneys’ Fees and Costs;
                                            *             Reasonable Amount Requested
SECRETARY OF HEALTH                         *             to which Respondent Does Not
AND HUMAN SERVICES,                         *             Object.
                                            *
                      Respondent.           *
*************************
Danielle A. Strait, Maglio, Christopher & Toale, Washington, D.C., for Petitioners.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On June 25, 2014, Brenda Wieckhorst and Michael Wieckhorst (“Petitioners”) petitioned
for compensation on behalf of their minor child, M.P.W., under the National Childhood Vaccine
Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that the
administration of a trivalent influenza (“flu”) vaccine on October 4, 2011 caused M.P.W. to
develop acute demyelinating inflammatory polyneuropathy. On June 20, 2016, the parties filed a
stipulation on an award of compensation to Petitioners. A decision adopting the parties’

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
stipulation was filed on that same day.

        On October 25, 2016, Petitioners filed an unopposed application for attorneys’ fees and
costs. Petitioners requested compensation in the amount of $46,796.47 for attorneys’ fees and
costs, of which none were personally incurred by Petitioners. Petitioner’s Application at 2, filed
Oct. 25, 2016. Petitioners also requested attorneys’ fees and costs in the amount of $1,199.00
related to the establishment of a conservatorship for M.P.W.’s vaccine injury award. Id.
Respondent does not object to the payment of Petitioners’ attorneys’ fees and costs. Id.

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioners’ request for fees and costs is reasonable. Accordingly, the undersigned
hereby awards the amount of $46,796.47, in the form of a check made payable jointly to
Petitioners and Petitioners’ counsel, Danielle A. Strait, of Maglio Christopher & Toale; and
awards the amount of $1,199.00, in the form of a check made payable jointly to Petitioners
and Petitioners’ counsel, Kelly Werts, of Fankhauser, Nelsen, Werts, Ziskey & Merwin
P.C. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.2

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).